            Case 5:20-cv-02155-LHK Document 156 Filed 02/17/21 Page 1 of 7




 1   TINA WOLFSON (SBN 174806)               COOLEY LLP
 2   twolfson@ahdootwolfson.com              MICHAEL G. RHODES (SBN 116127)
     THEODORE MAYA (SBN 223242)              (rhodesmg@cooley.com)
 3   tmaya@ahdootwolfson.com                 TRAVIS LEBLANC (SNB 251097)
     CHRISTOPHER STINER (SBN 276033)         (tleblanc@cooley.com)
 4   cstiner@ahdootwolfson.com               KATHLEEN R. HARTNETT (SBN 314267)
 5   AHDOOT & WOLFSON, PC                    (khartnett@cooley.com)
     2600 W. Olive Avenue, Suite 500         BENJAMIN H. KLEINE (SBN 257225)
 6   Burbank, California 91505-4521          (bkleine@cooley.com)
     Tel: (310) 474-9111                     DANIELLE C. PIERRE (SBN 300567)
 7   Fax: (310) 474-8585                     (dpierre@cooley.com)
 8                                           JOSEPH D. MORNIN (SBN 307766)
     MARK C. MOLUMPHY (SBN 168009)           (jmornin@cooley.com)
 9   mmolumphy@cpmlegal.com                  EVAN G. SLOVAK (SBN 319409)
     TYSON REDENBARGER (SBN 294424)          (eslovak@cooley.com)
10   tredenbarger@cpmlegal.com               KELSEY R. SPECTOR (SBN 321488)
11   NOORJAHAN RAHMAN (SBN 330572)           (kspector@cooley.com)
     nrahman@cpmlegal.com                    101 California Street, 5th Floor
12   JULIA PENG (SBN 318396)                 San Francisco, California 94111-5800
     jpeng@cpmlegal.com                      Telephone:     +1 415 693 2000
13   COTCHETT, PITRE & McCARTHY LLP          Facsimile:     +1 415 693 2222
14   840 Malcolm Road, Suite 200
     Burlingame, CA 94010                    Attorneys for Defendant Zoom Video
15   Telephone:   650.697.6000               Communications, Inc.
     Facsimile:   650.697.0577
16
                                             Pursuant to L.R. 3-4(a), additional parties are
17                                           listed on the signature page.
     Interim Co-Lead Class Counsel
18
19                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
20                                    SAN JOSE DIVISION
21                                           Master File No. 5:20-cv-02155-LHK
22
                                             SECOND SUPPLEMENTAL JOINT CASE
23   IN RE ZOOM VIDEO
     COMMUNICATIONS, INC. PRIVACY            MANAGEMENT CONFERENCE STATEMENT
24   LITIGATION,
                                             CMC Date:     February 24, 2021
25                                           CMC Time:     2:00 pm
     This Document Relates To: All Actions   Judge:        Hon. Lucy H. Koh
26                                           Courtroom:    8
27
28



       SECOND SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                5:20-CV-02155-LHK
               Case 5:20-cv-02155-LHK Document 156 Filed 02/17/21 Page 2 of 7




 1                             JOINT CASE MANAGEMENT STATEMENT
 2           In accordance with the Court’s order of November 13, 2020 (ECF No. 129), Plaintiffs and
 3   Defendants Zoom Video Communications, Inc. (“Zoom” or “Defendant”), by and through their
 4   respective counsel of record, hereby jointly submit this Joint Case Management Statement reporting
 5   on events since the last statement was filed on November 12, 2020 (ECF No. 128).
 6
     1.      PROGRESS SINCE LAST CASE MANAGEMENT STATEMENT
 7
             The Parties report that the key changes since the last case management statement are: (1) the
 8
     Parties have provided each other with discovery, as described below; (2) two motions before Magistrate
 9
     van Keulen (ECF Nos. 135 & 150), one of which came before this Court (ECF No. 148); (3) numerous
10
     telephonic meetings of counsel regarding discovery disputes; and (4) mediation (ongoing) before the
11
     Hon. Jay C. Gandhi (Ret.) on November 13, 2020, and related follow-up negotiations are continuing
12
     at this time.
13
     2.      AMENDMENT OF PLEADINGS
14
15           The Plaintiffs filed their First Amended Consolidated Class Action Complaint (“FAC”) on

16   October 28, 2020. The Parties do not anticipate further amendment to the pleadings at this time.

17   3.      MOTIONS

18           Zoom’s motion to dismiss is fully briefed and under submission before the Court. (ECF Nos.

19   134, 141, 147.)
20   4.      EVIDENCE PRESERVATION
21           Since the last case management statement, the Parties stipulated to a protocol governing ESI
22   discovery in this matter, which the Court entered on January 20, 2021. (ECF No. 145.)
23   5.      DISCLOSURES
24           The Parties timely served their initial disclosures on August 14, 2020.
25
     6.      DISCOVERY
26
             The Court has entered a stipulated Order Re Federal Rule of Evidence 502(D) and Privileged
27
     Materials Order (ECF No. 140), and a Stipulated Protective Order (ECF No. 139).
28


                                           -1-
          SECOND SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                   5:20-cv-02155-LHK
              Case 5:20-cv-02155-LHK Document 156 Filed 02/17/21 Page 3 of 7




 1          Plaintiffs propounded written discovery on Zoom on August 28 and December 17, 2020 in the
 2   form of Requests for Production of Documents and Interrogatories, respectively. Zoom timely served
 3   its responses and objections to Plaintiffs’ document requests and interrogatories, and to date, Zoom has
 4   produced approximately 14,335 pages of discovery (2,324 documents; approximately 25% of the
 5   documents that Zoom committed to produce as of the filing of the February 5, 2021 Joint Statement
 6
     (ECF No. 150)) and it continues to produce documents on a rolling basis. On February 10, 2021,
 7
     Plaintiffs propounded a Second Set of Interrogatories on Zoom.
 8
            Zoom propounded written discovery on Plaintiffs on December 2, 2020 in the form of Requests
 9
     for Production of Documents, Interrogatories, and Requests for Admission (collectively “Requests”).
10
     Plaintiffs timely served their written responses to Zoom’s Requests on January 19, 2021. The Parties
11
     anticipate that Plaintiffs will begin producing documents responsive to Zoom’s document requests in
12
     the coming weeks.
13
            The Parties have met and conferred extensively regarding the appropriate scope of Plaintiffs’
14
15   document requests and Zoom’s resulting production and have made significant progress towards

16   agreement.   However, despite diligent efforts, there remain unresolved questions regarding the

17   relevance and scope of many of Plaintiffs’ document requests, which have not yet ripened into disputes

18   to present to the Court. With respect to certain ripe issues, on February 5, 2021, the Parties submitted

19   a Joint Statement Regarding Discovery Disputes seeking guidance from Magistrate Judge van Keulen
20   (ECF No. 150). On February 9, 2021, Judge van Keulen issued a Discovery Order, which resolved
21   many of the Parties’ unresolved scope issues and set certain other issues for hearing (ECF No. 152),
22   which took place on February 16, 2021 (see ECF No. 153), with certain additional issues potentially to
23   be put before the Court on Thursday, February 18, 2021. In addition, guided by Plaintiffs’ March 26,
24   2021 class certification deadline (ECF No. 117), Judge van Keulen imposed a March 5, 2021 deadline
25
     for Zoom to complete a rolling production of the documents it had agreed to produce at the time the
26
     Parties filed their Joint Statement Regarding Discovery Dispute (ECF No. 152 at 3.) Although these
27
     proceedings before Judge van Keulen have been helpful to resolving the Parties’ existing disputes,
28


                                        -2-
       SECOND SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                5:20-cv-02155-LHK
              Case 5:20-cv-02155-LHK Document 156 Filed 02/17/21 Page 4 of 7




 1   there is still meaningful additional document discovery at issue, including relevant to class certification,
 2   beyond that subject to the current March 5 deadline.
 3           Following the February 16 discovery hearing, Judge van Keulen issued a Second Order
 4   Regarding Joint Discovery Letter Brief, issued February 16, 2021 (ECF No. 154), providing guidance
 5   to the Parties and requiring further meet-and-confer efforts, in which the Parties have been engaged.
 6
     These negotiations concern discovery relevant to class certification and merits issues. The Parties also
 7
     continue to confer regarding Plaintiffs’ discovery responses, and Plaintiffs’ document production are
 8
     forthcoming.
 9
     6.      SETTLEMENT AND ADR
10
             As mentioned above, the Parties’ mediation efforts before the Hon. Jay C. Gandhi (Ret.)
11
     continue.
12
     7.      SCHEDULING
13
             The Parties believe that a 3-month extension of the deadline for Plaintiffs’ filing of a class
14
15   certification motion, and adjustment of other case schedule deadlines, is warranted to allow for

16   sufficient and orderly discovery prior to class certification briefing. Specifically, the Parties have met

17   and conferred regarding the class certification deadlines set forth in the August 7, 2020 Case

18   Management Order (ECF No. 117) (“Scheduling Order”), and agree that the schedule should be

19   extended to allow for the completion of discovery pertinent to class certification, including class
20   certification-related expert discovery. Despite diligent efforts, the Parties submit that additional time
21   for completion of class certification discovery is warranted. The reasons for this include:
22           First, due to the Parties’ ongoing meet and confer efforts, the ultimate scope of discovery in this
23   case is becoming more clear, but is still subject to the Parties’ agreement to custodians and search terms
24   for both sides’ productions. The Parties continue to negotiate custodians and search terms at this time,
25
     for both sides’ productions, including in response to Judge van Keulen’s guidance in the Court’s
26
     February 16 Second Order Regarding Joint Discovery Letter Brief (ECF No. 154).
27
             Second, generally speaking, the claims raised in Plaintiffs’ FAC span three separate theories:
28
     (1) that Zoom is allegedly liable for alleged meeting disruptions by unwanted third-party participants

                                           -3-
          SECOND SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                   5:20-cv-02155-LHK
              Case 5:20-cv-02155-LHK Document 156 Filed 02/17/21 Page 5 of 7




 1   who join Zoom meetings; (2) that Zoom allegedly shared user data with certain third parties without
 2   authorization; and (3) that Zoom allegedly misrepresented its end-to-end encryption capabilities. Each
 3   of these theories entails its own stream of discovery. In addition, Zoom has moved to dismiss on all
 4   three theories, and the resolution of that motion may further inform the shape of discovery in this case.
 5          Third, not only is the remaining discovery expected to be voluminous, but the Parties need
 6
     additional time for their experts to examine relevant documents and information produced in discovery.
 7
     And to the extent the Parties seek to disclose the other’s “HIGHLY CONFIDENTIAL—
 8
     ATTORNEYS’ EYES ONLY” material to their experts, the Parties are required to disclose those
 9
     experts to the producing party before doing so, and to allow time for the producing party to object to
10
     such disclosures under the terms of the Stipulated Protective Order (ECF No. 139 ¶ 7.4), further making
11
     the current class certification schedule infeasible.
12
            Accordingly, the Parties agree, and respectfully submit, that there should be an extension of the
13
     deadlines set forth in the August 7, 2020 Scheduling Order, as set forth below, as well as an extension
14
15   of the related March 5 deadline by which Zoom is to complete its rolling production of items agreed to

16   as of the February 5, 2021 Joint Statement (ECF No. 150). The Parties will file a stipulation and

17   proposed order with the Court in short order to that effect. The Parties believe that these continuances

18   are necessary in light of the current status of class-related discovery and to provide sufficient time to

19   complete that discovery and brief the class certification motion.
20          The revised proposed deadlines are as follows:
21    Scheduled Event                       Current Date                     Parties’ Proposal
22    Last day for Zoom to complete         March 5, 2021 (ECF No. 152)      April 9, 2021
23    rolling production of items it
      agreed to produce as of the
24    February 5, 2021 Joint Statement
      (ECF No. 150)
25
26    Last day to file for Plaintiffs to  March 26, 2021 (ECF No.            June 25, 2021
      file Motion for Class Certification 116)
27
28


                                        -4-
       SECOND SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                5:20-cv-02155-LHK
              Case 5:20-cv-02155-LHK Document 156 Filed 02/17/21 Page 6 of 7




 1    Last day for Defendant to file        April 23, 2021 (ECF No. 116)     August 13, 2021
      Opposition to Motion for Class
 2    Certification
 3
      Last day for Plaintiffs to file       May 7, 2021 (ECF No. 116)        September 3, 2021
 4    Reply in Support of Class
      Certification
 5
      Hearing on Motion for Class           May 27, 2021 at 1:30 p.m.        September 23, 2021 at 1:30
 6
      Certification                                                          p.m.
 7
      Close of Fact Discovery               August 28, 2021                  October 29, 2021
 8
     8.      OTHER
 9
10           The Parties have no other issues to raise at this time.

11
                                                  AHDOOT & WOLFSON, PC
12            Dated: February 17, 2021
13                                                By: /s/ Tina Wolfson
                                                         Tina Wolfson
14
                                                  COTCHETT, PITRE & MCCARTHY LLP
15            Dated: February 17, 2021
                                                  By: /s/ Mark Molumphy
16                                                        Mark C. Molumphy
17                                                Interim Co-Lead Class Counsel
18
19
              Dated: February 17, 2021             COOLEY LLP
20
21                                                 By: /s/ Kathleen R. Hartnett
22                                                     Kathleen R. Hartnett

23                                                 Attorneys for Defendant

24                                                ZOOM VIDEO COMMUNICATIONS, INC.

25
26
27
28


                                           -5-
          SECOND SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                   5:20-cv-02155-LHK
              Case 5:20-cv-02155-LHK Document 156 Filed 02/17/21 Page 7 of 7




                                ATTESTATION UNDER LOCAL RULE 5-1
 1
 2          In compliance with Local Rule 5-1, I, Theodore Maya, attest that the other signatories to this
 3
     document concur with its filing.
 4
     Dated: February 17, 2021            By:     /s/ Tina Wolfson
 5                                                Tina Wolfson
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -6-
       SECOND SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                5:20-cv-02155-LHK
